Case 6:20-cv-06090-RTD-BAB Document 31                    Filed 08/26/21 Page 1 of 1 PageID #: 1568



                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      HOT SPRINGS DIVISION

  MICHAEL PARKER                                                                               PLAINTIFF


  v.                                      Case No. 6:20-cv-06090


  SOCIAL SECURITY ADMINISTRATION COMMISSIONER                                                DEFENDANT


                                                  ORDER
          Now before the Court is the Report and Recommendation filed August 11, 2021, by the Honorable

  Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 30).

  Plaintiff filed a Motion for Remand under Sentence Six of 42 U.S.C. § 405(g) for Consideration of New

  and Material Evidence. (ECF No. 25). Judge Bryant recommended that this motion be denied as not ripe.

          Neither party has filed objections to the Report and Recommendation, and the time to object has

  passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court finds that the report is without clear error and

  should be and hereby is adopted in toto. Accordingly, it is ORDERED that Plaintiff’s motion (ECF No.

  25) is DENIED.

           IT IS SO ORDERED this 26th day of August 2021.




                                                  /s/Robert T. Dawson
                                                  ROBERT T. DAWSON
                                                  SENIOR U.S. DISTRICT JUDGE
